PER CURIAM.
Lakeview Townhomes appeals from a non-final order appointing a receiver. We reverse, as the order was entered “without testimony, sworn pleadings or an affidavit demonstrating a show of Vaste’ which impairs the equity of security.” Boyd v. Banc One Mortgage Corp., 509 So.2d 966, 967 (Fla. 3d DCA 1987); see also Chromy v. Midwest Fed. Sav. & Loan Ass’n, 546 So.2d 1172 (Fla. 3d DCA 1989).
Reversed and remanded for further consistent proceedings.1

. This reversal is without prejudice to the bank to renew its motion upon a proper evidentiary predicate.